Case 20-40163-JMM            Doc 94    Filed 08/21/20 Entered 08/21/20 16:00:51           Desc Main
                                      Document      Page 1 of 5



Steven L. Taggart, ISB No. 8551
Robert J. Maynes, ISB No. 6905
MAYNES TAGGART PLLC
P. O. Box 3005
Idaho Falls, ID 83403
Telephone: (208) 552-6442
Facsimile: (208) 524-6095
Email: staggart@maynestaggart.com
       rmaynes@maynestaggart.com

Debtor’s counsel

                             UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

In Re:                                          Case No. 20-40163-JMM

ROBERT ALLEN AUTO GROUP, INC.                   Chapter 11

Debtor/Debtor-in-Possession.

                        STIPULATION ALLOWING SALE OF LOTS AND
                         PROVIDING FOR ESCROWING OF PROCEEDS

          COMES NOW Debtor Robert Allen Group, Inc. (hereafter “Debtor” or “RAAG”), by

and through counsel, and Creditor Nissan Motor Acceptance Corporation (hereafter “NMAC”),

by and through counsel, and stipulate and agree as follows concerning the Debtor’s Motion to

Sell Real Estate and Opportunity to Object and for Hearing (Dkt. No. 74) (“Sale Motion”).

                                              RECITALS

          A.       On July 8, 2020, Debtor filed the Sale Motion requesting to sell two lots. Dkt.

No. 74.

          B.       NMAC has a perfected security interest creating a lien on the property at issue in

the Sale Motion.




06888.0266/15466832.1
Case 20-40163-JMM        Doc 94     Filed 08/21/20 Entered 08/21/20 16:00:51         Desc Main
                                   Document      Page 2 of 5



        C.      NMAC on July 28, 2020 filed Nissan Motor Acceptance Corporation’s Objection

to Motion to Sell Real Estate (Dkt. No. 90)(“Objection”) asserting NMAC’s rights in the

property and objecting the Sale Motion.

        D.      NMAC has agreed to allow the Sale Motion to be granted on the terms set forth in

this Stipulation.

        E.      Debtor and NMAC are in the process of resolving the distribution of the proceeds

from the sale of the two lots subject of the Sale Motion.

                                          STIPULATION

        1.      NMAC withdraws its Objection (Dkt. No. 90) subject to the following terms.

        2.      NMAC will stipulate to an Order granting Debtor’s Sale Motion.

        3.      NMAC’s lien will attach to proceeds from the sale of the two lots subject of the

Sale Motion.

        4.      The parties agree that all net proceeds from the closings referenced in the Sale

Motion after payment of real property taxes, commissions and standard costs of sale will be held

by the title company pending further agreement between the Debtor and NMAC.



[SPACING IS INTENTIONAL]




STIPULATION ALLOWING SALE OF LOTS AND PROVIDING FOR ESCROWING OF PROCEEDS
Page 2
Case 20-40163-JMM     Doc 94    Filed 08/21/20 Entered 08/21/20 16:00:51   Desc Main
                               Document      Page 3 of 5



HEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE TO ABOVE TERMS:


            MAYNES TAGGART PLLC

            /s/ Steven L. Taggart                         Date: August 21, 2020
            Steven L. Taggart
            Counsel for Debtor


            SEVERSON & WERSON, P.C.
            /s/ Donald H. Cram                            Date: August 21, 2020
            Donald H. Cram
            Counsel for Nissan Motor Acceptance
            Corporation




STIPULATION ALLOWING SALE OF LOTS AND PROVIDING FOR ESCROWING OF PROCEEDS
Page 3
Case 20-40163-JMM       Doc 94     Filed 08/21/20 Entered 08/21/20 16:00:51        Desc Main
                                  Document      Page 4 of 5



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 21, 2020, I filed a copy of the attached pleading
with the Court via CM/ECF and the following parties are reflected as receiving the Notice of
Electronic Filing as CM/ECF Registered Participants:

PARTIES SERVED:

David W. Newman, Assistant US Trustee - ustp.region18.bs.ecf@usdoj.gov

Elizabeth Lombard, Esq., on behalf of American Express National Bank (Zwicker & Associates,
PC) – bknotices@zwickerpc.com

Gary L Rainsdon - trustee@filertel.com, id12@ecfcbis.com; lori@filertel.com;
cblackburn@filertel.com; jhancock@filertel.com

Jeff E. Rolig on behalf of Balboa Capital Corporation – jrolig@roliglaw.com

Laurie A. Cayton on behalf of U.S. Trustee US Trustee - laurie.cayton@usdoj.gov

Louis V. Spiker on behalf of US Bank National Association – lvs@magicvalleylaw.com

Mark A. Ellingsen on behalf of Creditor Nissan Motor Acceptance Corporation
mae@witherspoonkelley.com, conniem@witherspoonkelley.com;
gaylev@witherspoonkelley.com; angelc@witherspoonkelley.com

Matthew T. Christensen on behalf of Robert T. Allen – mtc@angstman.com

Melinda Willden on behalf of U.S. Trustee US Trustee - Melinda.Willden@usdoj.gov

And as otherwise noted on the Court’s Notice of Electronic Filing.

        I HEREBY CERTIFY FURTHER that on August 21, 2020, I served a copy of the above
referenced pleading(s) on the following parties via postage prepaid, first class, U.S. Mail,
including the 20 largest unsecured creditors:

Robert Allen Auto Group, Inc.               Donald H. Cram, Esq.
9075 Stoney Creek Rd.                       Severson & Werson, P.C.
Pocatello, ID 83204                         One Embarcadero Center, Suite 2600
                                            San Francisco, CA 94111

 Duane M. Geck, Esq.                         Andrew S. Elliott, Esq.
 Severson & Werson, P.C.                     Severson & Werson, P.C.
 One Embarcadero Center, Suite 2600          One Embarcadero Center, Suite 2600
 San Francisco, CA 94111                     San Francisco, CA 94111


STIPULATION ALLOWING SALE OF LOTS AND PROVIDING FOR ESCROWING OF PROCEEDS
Page 4
Case 20-40163-JMM        Doc 94       Filed 08/21/20 Entered 08/21/20 16:00:51   Desc Main
                                     Document      Page 5 of 5



 American Express c/o Tiffany Maldonado,
                                         Angela Allen
 Esq.
                                         9075 Stoney Creek Rd.
 1151 S. Wash. Ave., Ste. 404
                                         Pocatello, ID 83204
 Piscataway, NJ 08854

 BFS Capital                                  Caine & Weiner
 3301 N. University Dr., Suite 300            2000 Warrington Way, Ste. 150
 Coral Springs, FL 33065                      Louisville, KY 40222

 Citi Bank                                    Dani McDonald
 PO Box 78045                                 1502 Boston Rd.
 Phoenix, AZ 85062                            Helena, MT 59602

 Great America Financial Services             Kenneth Edick
 625 First Street SE, Ste. 800                3439 Blue Heron St.
 Cedar Rapids, IA 52401                       Helena, MT 59602

 Robert Allard                                Robert T. Allen
 307 S. Billings Blvd. #64                    9075 Stoney Creek Rd.
 Billings, MT 59101                           Pocatello, ID 83204

 Tyler Allen                                  US Bank Equipment Finance
 316 W. 200 S., Apt. 402                      1310 Madrid Street
 Salt Lake City, UT 84101                     Marshall, MN 56258

 VinSolutions                                 Balboa Capital Corporation
 3400 New Hyde Park Rd.                       575 Anton Blvd., 12 Floor
 New Hyde Park, NY 11042-1226                 Costa Mesa, CA 92626

 Susan K. Edick                               CenturyLink
 3439 Blue Heron St.                          PO Box 91155
 Helena, MT 59602                             Seattle, WA 98111

 Valley Bank                                  Dealer FX Group Inc.
 3030 Montana Ave.                            80 Tiverton Court, Ste. 500
 Helena, MT 59601                             Markham ON L3R 0G4, Canada

                                              Mitsubishi Motor North Am.
                                              6400 Katella Ave.
                                              Cypress, CA 90630

                       DATED:          August 21, 2020

                                       /s/ Theresa G. Carson
                                       Theresa G. Carson
                                       Legal Assistant


STIPULATION ALLOWING SALE OF LOTS AND PROVIDING FOR ESCROWING OF PROCEEDS
Page 5
